Name: Commission Regulation (EEC) No 2986/89 of 2 October 1989 concerning the stopping of fishing for blue whiting by vessels flying the flag of a Member State
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 10 . 89 Official Journal of the European Communities No L 286/9 COMMISSION REGULATION (EEC) No 2986/89 of 2 October 1989 concerning the stopping of fishing for blue whiting by vessels flying the flag of a Member State Member State have reached the share of the total allowable catches available to the Community for 1989, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), as amended by Regulation (EEC) No 3483/88 (2), and in particular Article 1 (3) thereof, Whereas Council Regulation (EEC) No 4194/88 of 21 December 1 988 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1989 and certain conditions under which they may be fished (3), as last amended by Regulation (EEC) No 2278/89 (4), provides for blue whiting shares of total allowable catches available to the Community for 1989 ; Whereas, in order to ensure compliance with the provisions relating to the quantitative limitations on catches of stocks subject to total allowable catches, it is necessary for the Commission to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the share of the total allowable catches available to the Community ; Whereas, according to the information communicated to the Commission, catches of blue whiting in the waters of ICES divisions II a (EC zone) and IV (EC zone) by vessels flying the flag of a Member State or registered in a HAS ADOPTED THIS REGULATION : Article 1 Catches of blue whiting in the waters of ICES divisions II a (EC zone) and IV (EC zone) by vessels flying the flag of a Member State or registered in a Member State are deemed to have exhausted the share of the total allowable catches available to the Community for 1 989 . Fishing for blue whiting in the waters of ICES divisions II a (EC zone) and IV (EC zone) by vessels flying the flag of a Member State or registered in a Member State is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the abovementioned vessels after the date of entry into force of -this Regulation. Article 2 This regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 October 1989 . For the Commission Manuel MARlN Vice-President (') OJ No L 207, 29 . 7. 1987, p. 1 . (2) OJ No L 306, 11 . 11 . 1988, p. 2 . (') OJ No L 369, 31 . 12 . 1988, p. 3 . (4) OJ No L 218 , 28 . 7. 1989, p. 5.